                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


APRIL MALONE and                   )
CELITRIA WATSON                    )
                                   )
        Plaintiffs,                )
                                   )
v.                                 )       No. 18-2201-MSN-tmp
                                   )
CITY OF MEMPHIS,                   )
THURMOND RICHARDSON,               )
and JONATHAN OVERLY                )
                                   )
        Defendants.                )


          ORDER GRANTING PLAINTIFF’S SECOND MOTION TO COMPEL


        Before the court is April Malone and Celitria Watson’s motion

to compel the production of documents from the City of Memphis or

in the alternative for the City to produce a sworn statement

explaining why the documents cannot be produced. 1 (ECF No. 137.)

Malone and Watson specifically request unaltered, original text

messages between themselves and Kendrick Watson. (ECF No. 137.) In

the City of Memphis’s response, it asserts that it has produced

all text message conversations it has in its possession including

Malone and Watson. 2 (ECF Nos. 131-6; 146.) In light of this, the


1Pursuant to Administrative Order No. 2013-05, this case has been
referred to the United States magistrate judge for management and
for all pretrial matters for determination or report and
recommendation, as appropriate.
2This is a paraphrase of the City’s representation in its brief.
Based on the City’s statements in other documents filed in this
court, the undersigned does not believe this paraphrase materially
court sees no harm in granting the motion to compel. The motion is

GRANTED. The City shall produce all text messages that have not

previously been produced in its possession between the plaintiffs

and Kendrick Watson. If no such messages exist, the City shall

produce a sworn statement to that effect. The City shall respond

within three days of this order.

     IT IS SO ORDERED.

                              s/ Tu M. Pham
                              TU M. PHAM
                              United States Magistrate Judge

                              February 27, 2020
                              Date




changes the meaning of the City’s representation. See (ECF No.
131-6.)
                               - 2 -
